a ep ra al significant index no ve tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr re substitute mortality_table requests taxpayer plan plan ein ein ein plan no plan no populations for which substitute mortality tables are requested aggregated_plan sec_1 and - male annuitants excluding disabled participants aggregated_plan sec_1 and - female annuitants excluding disabled participants aggregated_plan sec_1 and - male nonannuitants excluding disabled participants aggregated_plan sec_1 and - female nonannuitants excluding disabled participants this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for the above plans has been granted with respect to the populations specified in this letter effective for a period of plan years beginning with the plan_year commencing january your request has been granted in accordance with sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 this approval applies to the following specific populations e aggregated_plan sec_1 and - male annuitants e aggregated_plan sec_1 and - female annuitants e aggregated_plan sec_1 and - male nonannuitants e aggregated_plan sec_1 and - female nonannuitants e e e e dear the substitute mortality tables do not apply to disabled participants according to the information submitted substitute mortality tables are being requested for all plan populations in the taxpayer's controlled_group except for disabled participants in granting this approval we have only considered whether the substitute mortality rates were developed in accordance with sec_1_430_h_3_-2 of the treasury regulations regulations and revproc_2017_55 accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request permission is hereby granted to use the substitute mortality rates shown in the table below for plan sec_1 and approved for use beginning with the plan_year commencing january substitute mortality tables base_year non-disabled non-disabled non-disabled non-disabled male female male female annuitants annuitants nonannuitants nonannuitants g r o j n o n o s s i f o u n o o j l a d o n a e j a e j o s n o n s c a h f p n non-disabled non-disabled non-disabled non-disabled male annuitants female male female annuitants nonannuitants nonannuitants age oe oo oo ae 5f male male female female annuitants annuitants non-disabled non-disabled non-disabled non-disabled nonannuitants nonannuitants age ie ae non-disabled non-disabled non-disabled non-disabled male female male female annuitants annuitants nonannuitants nonannuitants age the above rates were developed based on an experience study period from january the rates were calculated through december with a base_year of - by adjusting the applicable standard mortality tables in sec_1_430_h_3_-1 of the regulations using the mortality ratio and credibility weighting factor determined by aggregating male and female experience as shown in the table below population annuitants nonannuitants mortality ratio credibility weighting factor the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates were developed in accordance with sec_1_430_h_3_-2 of the regulations and revproc_2017_55 the above rates must be applied on a generational basis as provided in sec_1_430_h_3_-2 of the regulations your attention is called to sec_430 of the code and sec_1 h - d of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 10-year period described above in general the substitute mortality tables can no longer be used as of the earliest of fora plan using a substitute mortality_table for only one gender the first plan_year for which there is full or partial credible mortality information with respect to the other gender that had lacked credible mortality information unless an approved substitute mortality_table is used for that gender the first plan_year in which the plan fails to satisfy the requirements of sec_1_430_h_3_-2 of the regulations regarding the requirement that other plans and populations in the controlled_group must also use substitute mortality tables unless it can be demonstrated that they do not have credible mortality information taking into account the transition_period for newly affiliated companies in sec_1_430_h_3_-2 of the regulations the second plan_year following the plan_year for which there is a significant change in individuals covered by the plan as described in sec_1_430_h_3_-2 of the regulations the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan’s actuary to the satisfaction of the commissioner or the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 of the code and sec_1_430_h_3_-1 of the regulations other than annual updates to the static mortality tables issued pursuant to sec_1_430_h_3_-1 of the regulations or changes to the mortality improvement rates pursuant to sec_1_430_h_3_-1 of the regulations in particular sec_1_430_h_3_-2 provides that the use of substitute mortality tables must be discontinued after a significant change in coverage unless the plan’s actuary certifies in writing to the satisfaction of the commissioner that the substitute mortality tables used for the population continue to be accurately predictive of future mortality of the population taking into account the effect of the change in the population for this purpose a significant change in coverage occurs if the number of individuals covered by the substitute mortality_table for a plan_year is less than percent or more than percent of either the average number of individuals in that population over the years covered by the experience study on which the substitute mortality_table is based or the number of individuals covered by the substitute mortality_table in a plan_year for which a certification described in sec_1 h - c ili a of the regulations was made this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years for which the substitute mortality tables are used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney form on file in this office and to the manager ep classification in columbus ohio and to the manager ep compliance unit in chicago illinois if you have any questions concerning this matter please contact id jat - sincerely david m ziegler manager employee_plans actuarial group cc
